                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES                                            CRIMINAL ACTION

               v.

 KENNETH SMUKLER                                          NO. 17-563-02

                                          ORDER

       AND NOW, this 26th day of October, 2018, upon consideration of the Government’s

Motion for Admission of Evidence of Other Acts Pursuant to Federal Rule of Evidence 404(b)

(Document No. 121, filed October 17, 2018), and Defendant, Kenneth Smukler’s Memorandum

in Support of Motion to Bar the Government from Introducing Certain Evidence Relating to

Prior Crimes of Bad Acts (Document No. 124, filed October 22, 2018), for the reasons set forth

in the accompanying Memorandum, dated October 26, 2018, IT IS ORDERED that

Government’s Motion for Admission of Evidence of Other Acts Pursuant to Federal Rule of

Evidence 404(b) is DENIED.



                                                   BY THE COURT:

                                                   /s/ Hon. Jan E. DuBois

                                                      DuBOIS, JAN E., J.
